

	

		II

		109th CONGRESS

		1st Session

		S. 1632

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a special depreciation allowance for certain property acquired

		  during the 3-year period beginning August 29, 2005.

	

	

		1.Special depreciation

			 allowance for certain property acquired after August 28, 2005, and before

			 December 31, 2008

			(a)In

			 generalSection 168 of the

			 Internal Revenue Code of 1986 (relating to accelerated cost recovery system) is

			 amended by adding at the end the following new subsection:

				

					(l)Special

				allowance for certain property acquired after august 28, 2005, and before

				december 31, 2008

						(1)Additional

				allowanceIn the case of any

				qualified property—

							(A)the depreciation deduction provided by

				section 167(a) for the taxable year in which such property is placed in service

				shall include an allowance equal to 30 percent of the adjusted basis of the

				qualified property, and

							(B)the adjusted basis of the qualified

				property shall be reduced by the amount of such deduction before computing the

				amount otherwise allowable as a depreciation deduction under this chapter for

				such taxable year and any subsequent taxable year.

							(2)Qualified

				propertyFor purposes of this

				subsection—

							(A)In

				generalThe term

				qualified property means property—

								(i)(I)to which this section applies which has a

				recovery period of 20 years or less,

									(II)which is water utility property, or

									(III)which is computer software (as defined in

				section 167(f)(1)(B)) for which a deduction is allowable under section 167(a)

				without regard to this subsection,

									(ii)the original use of which commences with

				the taxpayer after August 28, 2005,

								(iii)which is—

									(I)acquired by the taxpayer after August 28,

				2005, and before December 31, 2008, but only if no written binding contract for

				the acquisition was in effect before August 29, 2005, or

									(II)acquired by the taxpayer pursuant to a

				written binding contract which was entered into after August 28, 2005, and

				before December 31, 2008, and

									(iv)which is placed in service by the taxpayer

				before January 1, 2009, or, in the case of property described in subparagraph

				(B), before January 1, 2010.

								(B)Certain

				property having longer depreciation periods treated as qualified

				property

								(i)In

				generalThe term

				qualified property includes property—

									(I)which meets the requirements of clauses

				(i), (ii), and (iii) of subparagraph (A),

									(II)which has a recovery period of at least 10

				years or is transportation property,

									(III)which is subject to section 263A,

				and

									(IV)meets the requirements of clause (ii) or

				(iii) of subsection (f)(1)(B) (determined as if such clauses also apply to

				property which has a long useful life (within the meaning of section

				263A(f))).

									(ii)Only

				pre-december 31, 2008, basis eligible for additional allowanceIn the case of property which is qualified

				property solely by reason of clause (i), paragraph (1) shall apply only to the

				extent of the adjusted basis thereof attributable to manufacture, construction,

				or production before December 31, 2008.

								(iii)Transportation

				propertyFor purposes of this

				subparagraph, the term transportation property means tangible

				personal property used in the trade or business of transporting persons or

				property.

								(C)Exceptions

								(i)Alternative

				depreciation propertyThe

				term qualified property shall not include any property to which

				the alternative depreciation system under subsection (g) applies,

				determined—

									(I)without regard to paragraph (7) of

				subsection (g) (relating to election to have system apply), and

									(II)after application of section 280F(b)

				(relating to listed property with limited business use).

									(ii)Election

				outIf a taxpayer makes an

				election under this clause with respect to any class of property for any

				taxable year, this subsection shall not apply to all property in such class

				placed in service during such taxable year.

								(iii)Qualified

				leasehold improvement propertyThe term qualified property

				shall not include any qualified leasehold improvement property (as defined in

				section 168(e)(6)).

								(D)Special

				rules

								(i)Self-constructed

				propertyIn the case of a

				taxpayer manufacturing, constructing, or producing property for the taxpayer's

				own use, the requirements of clause (iii) of subparagraph (A) shall be treated

				as met if the taxpayer begins manufacturing, constructing, or producing the

				property after August 28, 2005, and before December 31, 2008.

								(ii)Sale-leasebacksFor purposes of subparagraph (A)(ii), if

				property—

									(I)is originally placed in service after

				August 28, 2005, by a person, and

									(II)sold and leased back by such person within

				3 months after the date such property was originally placed in service,

									such property shall be treated as

				originally placed in service not earlier than the date on which such property

				is used under the leaseback referred to in subclause (II).(E)Coordination

				with section 280FFor

				purposes of section 280F—

								(i)AutomobilesIn the case of a passenger automobile (as

				defined in section 280F(d)(5)) which is qualified property, the Secretary shall

				increase the limitation under section 280F(a)(1)(A)(i) by $4,600.

								(ii)Listed

				propertyThe deduction

				allowable under paragraph (1) shall be taken into account in computing any

				recapture amount under section 280F(b)(2).

								(F)Deduction

				allowed in computing minimum taxFor purposes of determining alternative

				minimum taxable income under section 55, the deduction under subsection (a) for

				qualified property shall be determined under this section without regard to any

				adjustment under section

				56.

							.

			(b)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after August 28, 2005,

			 in taxable years ending after such date.

			

